Terry, J.,
delivered the opinion of the Court—Murray, C. J., concurring.
The jurisdiction of justices of the peace is limited by the Constitution to cases in which the amount involved does not exceed two hundred dollars, excepting in proceedings arising under the statute concerning forcible entry and detainer. See Zander w. Coe, 5 Cal.; and V an Etten & Steel v. Jilson, and Hart v. Moon, 6 Cal., 19 and 161.
It follows that the Court erred in refusing to allow defendant to prove the value of the mining-claim, as alleged in his answer.
Judgment reversed and cause remanded.